 



Exhibit 10(v)-1
REVOLVING CREDIT AGREEMENT
BY AND AMONG
ENERGYSOUTH, INC.,
as Borrower,
and
REGIONS BANK, as agent,
and
REGIONS BANK, AMSOUTH BANK,
WACHOVIA BANK, NATIONAL ASSOCIATION,
AND
GULF FEDERAL BANK,
as Lenders
$20,000,000.00
January 31, 2005

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
     This Revolving Credit Agreement is entered into as of the 31st day of
January, 2005, by and among ENERGYSOUTH, INC., as Borrower (herein called
“Borrower”), REGIONS BANK, as agent for Lenders to the extent and in the manner
provided in ARTICLE 8, below (herein called “Agent”), and REGIONS BANK, AMSOUTH
BANK, WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger to SouthTrust
Bank (“Wachovia Bank”), and GULF FEDERAL BANK, as Lenders (herein collectively
called “Lenders”).
W I T N E S S E T H:
     WHEREAS, Borrower has requested that Lenders enter into this Revolving
Credit Agreement to provide for a revolving credit facility for lending to
Borrower; and
     WHEREAS, Lenders have agreed to do so upon the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
and for other valuable consideration, the parties hereto agree as follows:
ARTICLE 1.
DEFINITIONS OF TERMS
     For the purposes of this Agreement, unless the context otherwise requires,
the following terms shall have the respective meanings assigned to them in this
ARTICLE 1 or in the section or recital referred to below:
     Section 1.1. “Advance” shall mean the disbursement by the Agent of a sum or
sums loaned to Borrower pursuant to this Agreement.
     Section 1.2. “Affiliate” shall mean any Person (1) which directly or
indirectly controls, or is controlled by, or is under common control with,
another Person or its Subsidiary; (2) which directly or indirectly beneficially
owns or holds five percent (5%) or more of any class of voting stock of another
Person or its Subsidiary; or (3) five percent (5%) or more of the voting stock
of which is directly or indirectly beneficially owned or held by another Person
or its Subsidiary. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.
     Section 1.3. “Agent” shall have the meaning assigned to such term in the
preamble hereof.
     Section 1.4. “Agreement” or “this Agreement” shall mean this Revolving
Credit Agreement as the same may be amended or modified from time to time.

 



--------------------------------------------------------------------------------



 



     Section 1.5. “Applicable Rate of Interest” shall mean the rate of interest
designated in accordance with Section 3.2 hereof.
     Section 1.6. “Base Rate” shall mean the Regions Financial Corporation
Commercial Base Rate. The Base Rate is not necessarily the lowest rate charged
by Regions Bank on its loans and is set by Regions Bank in its sole discretion.
     Section 1.7. “Base Spread” shall mean eighty basis points (.80%) below the
applicable Base Rate.
     Section 1.8. “Borrower” shall have the meaning assigned to such term in the
preamble hereof.
     Section 1.9. “Borrowing Account” shall mean a demand deposit account in
Regions Bank in the name of, and under the control of, Borrower.
     Section 1.10. “Borrowing Date” shall mean any date specified in a Request
for Advance delivered in accordance with the provisions of Section 2.2(a) as a
date on which Borrower requests an Advance hereunder.
     Section 1.11. “Business Day” shall mean a day on which banks are open for
business in Mobile, Alabama.
     Section 1.12. “Commitment” shall mean the obligation of each Lender to
extend credit to Borrower under this Agreement in an aggregate principal amount
not to exceed such Lender’s Committed Sum.
     Section 1.13. “Commitment Period” shall mean the period beginning on the
date hereof and ending on the Commitment Termination Date.
     Section 1.14. “Commitment Termination Date” shall mean the earlier of
(i) February 28, 2007, or (ii) date on which the Commitment is terminated by
either Borrower or Lenders pursuant to the provisions hereof.
     Section 1.15. “Committed Sum” shall mean, with respect to a Lender, the
amount set forth below opposite the name of such Lender:

                 
Regions Bank
    —     $ 8,800,000.00  
AmSouth Bank
    —     $ 6,800,000.00  
Wachovia Bank
    —     $ 3,900,000.00  
Gulf Federal Bank
          $ 500,000.00  

     Section 1.16. “Debtor Law” shall mean any of, and “Debtor Laws” means all
of the applicable liquidation, conservatorship, bankruptcy, moratorium,
arrangement, receivership, insolvency, reorganization or similar laws of any
jurisdiction from time to time in effect affecting the rights of creditors
generally.

2



--------------------------------------------------------------------------------



 



     Section 1.17. “Default” shall mean any of the events specified in ARTICLE
7, regardless of whether there shall have occurred any passage of time or giving
of notice or both that would be necessary in order to constitute such event an
Event of Default.
     Section 1.18. “Event of Default” shall have the meaning assigned to such
term in Section 7.1.
     Section 1.19. “Governmental Authority” shall mean any government (or any
political subdivision or jurisdiction thereof), court, bureau, agency or other
governmental authority having jurisdiction over either Borrower or any of its
business, operations or properties.
     Section 1.20. “Indebtedness” shall mean all long-term debt listed in
Borrower’s Consolidated Financial Statements contained in Borrower’s Annual
Report on Form 10K for the respective year ended September 30.
     Section 1.21. “Lenders” shall have the meaning assigned to such term in the
preamble hereof.
     Section 1.22. “LIBOR Rate” shall mean a fluctuating rate of interest equal
to the average offered rate in the London Interbank Market for deposits in U. S.
Dollars for a one-, three-, or six-month period, as published in the Money Rates
section of The Wall Street Journal on the last Business Day of each calendar
month.
     Section 1.23. “LIBOR Spread” shall mean one hundred twenty-five basis
points (1.25%) above the applicable LIBOR Rate.
     Section 1.24. “Loan Documents” shall mean this Agreement, the Note and all
other documents executed by Borrower in connection therewith.
     Section 1.25. “Loans” shall mean the aggregate unpaid principal balance of
all Advances; each Advance, individually, shall mean a “Loan.”
     Section 1.26. “Maximum Rate” shall mean, on any day, the highest
nonusurious rate of interest permitted by applicable law on such day that at any
time, or from time to time, may be contracted for, taken, reserved, charged or
received on the Loans evidenced by the Note under the laws which are presently
in effect of the United States of America and the State of Alabama applicable to
the holders of the Note and such Loans or, to the extent permitted by law, under
such applicable laws of the United States of America and the State of Alabama
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than applicable laws now allow.
     Section 1.27. “Note” shall mean the Revolving Credit Note executed by
Borrower and delivered pursuant to the terms of this Agreement, together with
any renewals, extensions or modifications thereof.

3



--------------------------------------------------------------------------------



 



     Section 1.28. “Obligations” shall mean:
          (a) All present and future indebtedness, obligations and liabilities
of Borrower to Agent and Lenders arising pursuant to this Agreement, regardless
of whether such indebtedness, obligations and liabilities are direct, indirect,
fixed, contingent, joint, several, or joint and several;
          (b) All present and future indebtedness, obligations and liabilities
of Borrower to Lenders arising pursuant to or represented by the Note and all
interest accruing thereon, and reasonable attorneys’ fees incurred in the
enforcement or collection thereof;
          (c) All present and future indebtedness, obligations and liabilities
of Borrower evidenced by or arising pursuant to any of the Loan Documents; and
          (d) All renewals, extensions, modifications and refundings of the
indebtedness referred to in the foregoing clauses, or any part thereof.
     Section 1.29. “Percentage” shall mean, with respect to each Lender, the
percentage set forth below opposite the name of such Lender but as it may be
changed from time pursuant to Section 2.3(b):

                         
Regions Bank
    —       44.0 %     (.44 )
AmSouth Bank
    —       34.0 %     (.34 )
Wachovia Bank
    —       19.5 %     (.195 )
Gulf Federal Bank
            2.5 %     (.025 )

     Section 1.30. “Person” means an individual, partnership, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority, or other entity of whatever nature.
     Section 1.31. “Regular Settlement” shall mean a Settlement held on a
Regular Settlement Date.
     Section 1.32. “Regular Settlement Date” shall mean the first and fifteenth
day of each month (or if such day is not a Business Day, then on the next
Business Day).
     Section 1.33. “Request for Advance” shall have the meaning assigned to such
term in Section 2.2(a).
     Section 1.34. “Required Deposit” shall mean the funds necessary to be
advanced by a Lender to Agent on a Settlement Date to restore Lender’s
Percentage of the then outstanding balance of the Note to the Percentage set
forth in Section 1.29.
     Section 1.35. “Required Remittance” shall mean the funds necessary to be
remitted by Agent to Lender on a Settlement Date to restore Lender’s Percentage
of the then outstanding balance of the Note to the Percentage set forth in
Section 1.29.

4



--------------------------------------------------------------------------------



 



     Section 1.36. “Settlement” shall mean the process by which the then
outstanding balance of the Note is reallocated among the Lenders in accordance
with their respective Percentages. At such time, each Lender shall transmit or
receive funds to achieve such reallocation.
     Section 1.37. “Settlement Date” shall mean a Regular Settlement Date or a
Special Settlement Date.
     Section 1.38. “Special Settlement” shall mean a Settlement required
pursuant to Section 2.2(c) or Section 3.6.
     Section 1.39. “Special Settlement Date” shall mean a date on which a
Special Settlement is required.
     Section 1.40. “Subsidiary” shall mean a corporation, general partnership,
limited liability company, limited partnership or other business entity of which
the shares, partnership or membership interests having ordinary voting power to
elect a majority of the board of directors, general partners, managing partners
or managers of such business entity are at the time owned, or the management of
which is otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by Borrower.
     Section 1.41. “Taxes” shall have the meaning assigned to such term in
Section 3.7.
     Section 1.42. “Total Commitment” shall mean $20,000,000.00.
     Section 1.43. Other Definitional Provisions.
          (a) All terms defined in this Agreement shall have the above defined
meanings when used in the Note or any Loan Documents, certificate, report or
other document made or delivered pursuant to this Loan Agreement, unless the
context thereof shall otherwise require.
          (b) Defined terms used herein in the singular shall import the plural
and vice-versa.
          (c) The words “hereof,” “herein,” “hereunder,” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
ARTICLE 2.
THE REVOLVING LOANS
     Section 2.1. Revolving Commitments. Subject to the terms and conditions of
the Agreement, each Lender severally (and not jointly) agrees to lend to
Borrower on a revolving basis, in one or more Advances, from time to time during
the Commitment Period, an amount equal to such Lender’s Percentage of amounts
requested by Borrower in each Request for Advance; provided, however, that
(a) total Loans outstanding at any one time shall not exceed $20,000,000.00, and
(b) except as provided in Section 2.2(c) with respect to Agent, no Lender

5



--------------------------------------------------------------------------------



 



shall be obligated to make an advance if such advance would cause the Lender’s
Percentage of the unpaid principal balance of the Loans to be in excess of such
Lender’s Committed Sum. Within the limits of this Section 2.1, during the
Commitment Period Borrower may borrow, repay and reborrow in accordance with the
terms and conditions of this Agreement.
     Section 2.2. Advances.
          (a) Request for Advance. Borrower shall give Agent telephonic notice
by 11:00 a.m., local time in Mobile, Alabama, on the day of each requested
Borrowing hereunder, confirmed in writing by hand delivery or facsimile within
one (1) hour of such telephonic notice (a ARequest for Advance@), specifying the
aggregate amount of such Borrowing.
          (b) Notice Irrevocable. Each Request for Advance shall be irrevocable
and binding on Borrower, and Borrower shall indemnify each Lender against any
cost, loss or expense incurred by such Lender as a result of any failure to
fulfill, on or before the date specified for an Advance, the conditions to the
making of such Advance set forth herein, including without limitation, any cost,
loss or expense incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by any Lender to fund the Advance to be made by
such Lender as part of such Borrowing.
          (c) Funding. After receiving a Request for Advance in the manner
provided herein, Agent shall deposit such funds into the Borrowing Account. This
will, from time to time, result in Agent’s Percentage being above that set out
in Section 1.29. However, the Percentage will be adjusted on the next Regular
Settlement Date. If an Advance causes the amount outstanding as Agent’s
Percentage to exceed the Agent’s Committed Sum, then there will be an immediate
Special Settlement.
     Section 2.3. Settlements.
          (a) On each Settlement Date, Agent shall notify each Lender by
telephone (confirmed immediately by telecopier, telex, or cable), telecopier,
telex, or cable of the then current balance under the Note. Thereafter, before
2:00 p.m., local time in Mobile, Alabama, on said Settlement Date, either each
Lender will make the Required Deposit with Agent or Agent will make the Required
Remittance to each Lender.
          (b) If and to the extent any Lender shall not have so made the
Required Deposit available to Agent, Borrower agrees to repay to Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to or on behalf of Borrower until
the date such amount is repaid to Agent, at the Applicable Rate of Interest. The
failure of any Lender to make any Required Deposit hereunder shall not relieve
any other Lender of its obligations to make its Required Deposit hereunder.
Neither Agent nor any Lender shall be responsible for the performance by any
other Lender of its obligations hereunder. In the event of any failure by a
Lender to make a Required Deposit hereunder, the other Lenders may (but shall
not be required to) purchase (on a pro rata basis, according to their respective
Percentages) such Lender’s interest in the Note.
     Section 2.4. Commitment Fees. Borrower agrees to pay to Agent, for the
account of each Lender, availability fees for the Commitment Period computed at
a rate per annum equal to

6



--------------------------------------------------------------------------------



 



.125% on the average daily unborrowed amount of such Lender’s Committed Sum in
effect during the period for which payment is made. Such commitment fees shall
be payable quarterly in arrears on the fifth Business Day after each calendar
quarter following the date of the Note and again at the maturity date of the
Note.
     Section 2.5. Termination or Reduction of Commitment by Borrower. Borrower
may at any time, upon not less than thirty (30) Business Days’ prior written
notice to Lenders, (a) reduce the Commitment, in multiples of $1,000,000.00, at
which time the Commitment Fees will be reduced accordingly, or (b) terminate the
Commitment; provided, however, that upon the termination of the Commitment, all
amounts due under the Note and other Loan Documents shall be immediately due and
payable.
     Section 2.6. Use of Proceeds. The proceeds of each borrowing hereunder
shall be used for the general corporate purposes of Borrower.
ARTICLE 3.
NOTE AND NOTE PAYMENTS
     Section 3.1. Note. The Advances shall be evidenced by a Revolving Credit
Note (the ANote@) executed by Borrower, which Note shall (a) be dated the date
hereof, (b) be in the principal amount of $20,000,000.00, (c) be payable to the
order of Agent, as Agent for the Lenders, at the office of Agent, (d) bear
interest in accordance herewith, and (e) be in the form of Exhibit A, attached
hereto, with blanks appropriately completed in conformity herewith. The Agent is
authorized, but is not required, to endorse on the schedule attached to the Note
appropriate notations evidencing the date and amount of each Advance as well as
the amount of each payment made by Borrower thereunder.
     Section 3.2. Interest Rate. The Borrower shall pay interest to the Agent
for the ratable benefit of the Lenders, on the outstanding and unpaid principal
amount of the Loans, as follows: Borrower may select a per annum rate equal to:
(i) a LIBOR Rate, based upon the applicable rate for the term selected (i.e.,
one, three, or six months), plus the LIBOR Spread; or (ii) the Base Rate minus
the Base Spread, each computed on the basis of a 360-day year. Borrower shall
give Agent telephonic notice of its interest rate selection by 11:00 a.m., local
time in Mobile, Alabama, on the first day of each calendar month (or on the
first day of the calendar month in which a new rate must be chosen) of its
selection of the rate. Such notice shall be confirmed in writing (by hand
delivery or facsimile) within one (1) hour of such telephonic notice. The rate
selected will remain in effect for the entire calendar month or, if Borrower has
selected a three- or six-month LIBOR Rate, for that corresponding period of
time. In the event Borrower fails to give such notice, Agent will recalculate an
interest rate as though Borrower had reselected the same index previously
chosen. Such rate will remain in effect for the corresponding period of time
until Borrower has given proper notice.
     Section 3.3. Principal Payments.
          (a) Payment of the Note. The unpaid principal amount of the Note, and
all accrued but unpaid interest thereon, shall be due and payable on the earlier
of (i) the

7



--------------------------------------------------------------------------------



 



Commitment Termination Date, or (ii) the date on which the Note becomes due and
payable under the provisions of Section 7.2 hereof.
          (b) Principal Payments on the Note. At any time and from time to time
Borrower may pay without premium or penalty the principal of the Note then
outstanding, in whole or in part, provided that Borrower shall give Agent
telephonic notice by 11:00 a.m. local time in Mobile, Alabama, on the day of
each principal payment hereunder, confirmed in writing by hand delivery or
facsimile within one (1) hour of such telephonic notice.
     Section 3.4. Payment of Interest on the Note. Interest upon the Note shall
be calculated at the end of each calendar month and shall be due and payable on
the first Business Day of the next calendar month and at the Commitment
Termination Date.
     Section 3.5. Manner and Application of Payments. All payments of principal
of, and interest on, the Note shall be made by Borrower to Agent before 2:00
p.m., local time in Mobile, Alabama, in federal or other immediately available
funds at Agent’s principal banking office in Mobile, Alabama, provided that any
payment of principal (i) made on a Regular Settlement Date, or (ii) that results
in the need for a Special Settlement, shall be made before 12:00 p.m. local time
in Mobile, Alabama. Any payment received by Agent after the required time shall
be deemed to have been received by Agent on the next succeeding Business Day.
Should the principal of or interest on the Note, or any commitment fee, become
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day.
     Section 3.6. Application of Payments. Each payment received by Agent shall
be applied to Agent’s portion of the Note. This will, from time to time, result
in Agent’s Percentage falling below that set out in Section 1.29. However, the
Percentage will be adjusted on the next Regular Settlement Date. If a payment
causes the amount outstanding as Agent’s Percentage to fall below $0, then there
will be an immediate Special Settlement.
     Section 3.7. Taxes.
          (a) Any and all payments by Borrower hereunder or under the Note shall
be made in accordance with this ARTICLE 3, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto.
          (b) Borrower shall pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or under the Loan Documents or from the
execution, delivery or registration of, or otherwise with respect to, any of the
Loan Documents.
          (c) Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 3.7 shall survive the payment in full of the Obligations.
     Section 3.8. Indemnity. Borrower shall indemnify each Lender and hold each
Lender harmless from any loss or expense or loss of margin which such Lender may
sustain or incur as a consequence of Borrower’s failure or refusal to borrow
after Borrower has given a Request for

8



--------------------------------------------------------------------------------



 



Advance pursuant to Section 2.2(a). This covenant shall survive termination of
this Agreement and payment of the Obligations for a period of one (1) year. A
statement setting forth the calculations of any amounts payable pursuant to this
section submitted by a Lender to Borrower and Agent shall be conclusive in the
absence of manifest error.
ARTICLE 4.
CONDITIONS PRECEDENT
     Section 4.1. Initial Advance. The obligation of each Lender to make the
initial Advance hereunder is subject to the condition precedent that, on or
before the date of such Advance, Agent shall have received for each Lender the
following, each dated as of the date of such Advance, in form and substance
satisfactory to Agent and such Lender:
          (a) Note. The duly executed Note.
          (b) Resolutions of Borrower. Resolutions of Borrower approving the
Loans contemplated hereby, duly adopted by Borrower’s Board of Directors and
accompanied by a certificate of the Secretary or Assistant Secretary of Borrower
stating that such resolutions are true and correct, have not been altered or
repealed and are in full force and effect.
          (c) Officer’s Certificate of Borrower. A certificate of an authorized
officer of Borrower averring to the fact that the Borrower has not amended its
Articles of Incorporation or Bylaws in any material respect since September 30,
2000, and further averring to the accuracy of the representation and warranties
of the Borrower contained in ARTICLE 5 below.
     Section 4.2. All Advances. The obligation of each Lender to make any
Advance under this Agreement (including the initial Advance) shall be subject to
the following conditions precedent:
          (a) No Defaults. As of the date of the making of such Advance, there
shall exist no Default or Event of Default.
          (b) Compliance with Agreement. Borrower shall have performed and
complied with all agreements and conditions contained herein and in each of the
Loan Documents which are required to be performed or complied with by Borrower
before or on the date of such Advance.
          (c) Request for Advance. Agent shall have received from Borrower a
Request for Advance in the form attached hereto as Exhibit B, dated as of the
date of such Borrowing and signed by an authorized officer of Borrower.
          (d) Representations and Warranties. The representations and warranties
contained in ARTICLE 5 hereof and in each of the Loan Documents shall be true in
all respects on the date of making of such Advance, with the same force and
effect as though made on and as of that date.

9



--------------------------------------------------------------------------------



 



          (e) Bankruptcy Proceedings. No proceeding or case under Debtor Law
shall have been commenced by or against Borrower or any direct or indirect
Subsidiary of Borrower.
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
     To induce Lenders to make the Loans hereunder, Borrower represents and
warrants Agent and to Lenders that:
     Section 5.1. Organization and Good Standing. Borrower is a corporation duly
organized and existing in good standing under the laws of the State of Alabama,
and has the corporate power and authority to own its properties and assets and
to transact the business in which it is engaged.
     Section 5.2. Authorization and Power. Borrower has the corporate power and
requisite authority to execute, deliver and perform the Loan Documents to be
executed by Borrower. Borrower is duly authorized, and has taken all corporate
action necessary to authorize Borrower, to execute, deliver and perform the Loan
Documents executed by Borrower. Borrower is and will continue to be duly
authorized to perform the Loan Documents executed by Borrower and the
Obligations.
     Section 5.3. No Conflicts or Consents. Neither the execution and delivery
of the Loan Documents, nor the consummation of any of the transactions therein
contemplated, nor compliance with the terms and provisions thereof, will
materially contravene or conflict with any provision of law, statute or
regulation to which Borrower is subject or any judgment, license, order or
permit applicable to Borrower, or any indenture, loan agreement, mortgage, deed
of trust, or other agreement or instrument to which Borrower is a party or to
which Borrower may be subject, or violate any provision of the charter or bylaws
of Borrower. No consent, approval, authorization or order of any court or
Governmental Authority or third party is required and has not been obtained in
connection with the execution and delivery by Borrower of the Loan Documents or
to consummate the transactions contemplated hereby or thereby.
     Section 5.4. Enforceable Obligations. The Loan Documents have been duly
executed and delivered by Borrower and are the legal and binding obligations of
Borrower, enforceable in accordance with their respective terms, except as
limited by Debtor Laws.
     Section 5.5. No Default. No event known to Borrower has occurred and is
continuing which constitutes a Default or an Event of Default.
     Section 5.6. Use of Proceeds; Margin Stock. The proceeds of the Loans will
be used by Borrower solely for the purposes specified in this Agreement. None of
such proceeds will be used for the purpose of purchasing or carrying any Amargin
stock@ as defined in Regulation U, Regulation X, or Regulation G, or for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry a Amargin stock@ or for any other purpose which might
constitute this transaction a Apurpose credit@ within the meaning of such
Regulation U, Regulation X, or Regulation G. Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stocks. Borrower has neither taken nor will take,

10



--------------------------------------------------------------------------------



 



and no Person acting on behalf of Borrower has taken or will take, any action
which might cause the Note or any of the other Loan Documents, including this
Agreement, to violate Regulation U, Regulation X, or Regulation G or any other
regulations of the Board of Governors of the Federal Reserve System or to
violate Section 8 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. Borrower neither owns, nor does any Subsidiary of
Borrower own, “margin stock” as herein defined.
     Section 5.7. Taxes. All tax returns required to be filed by Borrower in any
jurisdiction have been filed and all taxes (including mortgage recording taxes),
assessments, fees and other governmental charges upon Borrower or upon any of
its properties, income or franchises have been paid prior to the time that such
taxes could give rise to a lien thereon. There is no known material proposed tax
assessment against Borrower and Borrower is not aware of any basis for such
assessment.
ARTICLE 6.
COVENANTS
     So long as Lenders have any commitment to make Advances hereunder, and
until payment in full of the Note, Borrower agrees that (unless Lenders shall
otherwise consent in writing):
     Section 6.1. Financial Information. Borrower shall deliver to each Lender,
within three (3) days of its transmittal for filing with the Securities and
Exchange Commission, a true and correct copy of each Form 10-Q and Form 10-K of
Borrower and a copy of its annual report within three (3) days of its
availability.
     Section 6.2. Additional Financial Information. Borrower shall deliver to
each Lender such additional financial information as Lenders may reasonably
request from time to time.
     Section 6.3. Payment of Taxes and Other Indebtedness. Borrower shall pay
and discharge (a) all taxes, assessments and governmental charges or levies
imposed upon it before delinquent, and (b) all other indebtedness of Borrower;
provided, however, that Borrower shall not be required to pay any such tax,
assessment, charge or levy if and so long as the amount, applicability or
validity thereof shall be contested in good faith by appropriate proceedings,
and appropriate accruals therefor shall have been established in accordance with
generally accepted accounting principles.
     Section 6.4. Maintenance of Existence and Rights; Conduct of Business.
Borrower shall preserve and maintain its corporate existence and all of its
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, and conduct its business in an orderly and efficient manner
consistent with good business practices.
     Section 6.5. Compliance with Material Agreements. Borrower shall comply in
all material respects with all material agreements, indentures, mortgages or
documents binding on it or affecting its properties or business.

11



--------------------------------------------------------------------------------



 



     Section 6.6. Minimum Stockholders’ Equity Plus Minority Interest. Borrower
and its consolidated subsidiaries shall, at the end of each fiscal quarter, have
a total stockholders’ equity, plus minority interest, on a consolidated basis of
not less than Seventy Million and No/100 Dollars ($70,000,000.00).
     Section 6.7. Leverage Ratio. Borrower and its consolidated subsidiaries
will have, at the end of each fiscal quarter, on a consolidated basis, a ratio
of total liabilities plus long-term debt, (excluding debt used to purchase cash
equivalents or temporary investments) to stockholders’ equity plus minority
interest of not greater than 2.0 to 1.0.
     Section 6.8. Debt/Earnings Ratio. Borrower and its consolidated
subsidiaries will have, at the end of each fiscal quarter, on a consolidated
basis, a ratio of funded debt (excluding debt used to purchase cash equivalents
or temporary investments) to EBITDA (after dividends) of not more than 5.0 to 1.
AEBITDA@ means earnings before interest, taxes, depreciation, and amortization.
For the purposes of this calculation, EBITDA is to be computed on a trailing
four-quarter basis and shall be the sum of EBITDA for the respective fiscal
quarter ended, plus EBITDA for the previous three fiscal quarters. Funded debt
is defined as the sum of long-term debt, current maturities of long-term debt,
and notes payable to Banks for the respective fiscal quarter ended.
     Section 6.9. Reporting Requirements. Borrower shall compute the ratios
required under Section 6.6, Section 6.7 and Section 6.8 for each fiscal quarter
and shall submit a written report of the same to Bank within forty-five
(45) days following the end of each fiscal quarter (within ninety (90) days
following the end of its fiscal fourth quarter), together with a certificate
signed by Borrower’s chief financial officer noting compliance with the terms
and conditions of this Agreement.
     Section 6.10. Mobile Gas Service Corporation. (a) Borrower shall not
convey, sell, assign, transfer or otherwise dispose of any interest in Mobile
Gas Service Corporation or its capital stock, and (b) Borrower shall not allow
the gross assets of Mobile Gas Service Corporation to be less than
$100,000,000.00 at any time during the term of the Loans.
     Section 6.11. Due on Sale Provision. Upon any sale, lease, transfer or
disposition of either a controlling interest in Borrower, or a majority of its
assets, whether now owned or hereafter acquired, or consolidation or merger into
another entity, the Loans and the Note shall immediately become due and payable
in full.
ARTICLE 7.
EVENTS OF DEFAULT
     Section 7.1. Events of Default. An “Event of Default” shall exist if any
one or more of the following events (herein collectively called “Events of
Default”) shall occur and be continuing:
          (a) Borrower shall fail to pay within five (5) days of when due any
principal of, or interest on, any Note or any fee, expense or other payment
required hereunder;

12



--------------------------------------------------------------------------------



 



          (b) Any representation or warranty made under this Agreement, or in
any certificate or financial statement furnished or made to Lenders pursuant
hereto or in connection herewith or with the Loans hereunder, shall prove to be
untrue or inaccurate in any material respect as of the date on which such
representation or warranty is made;
          (c) Default shall occur in the performance of any of the covenants or
agreements of Borrower contained herein, and such default remains uncured ten
(10) days after notice of such default is given to Borrower;
          (d) Default shall occur in the payment of any material Indebtedness of
Borrower (other than the Obligations) or default on the part of Borrower shall
occur in respect of any note, loan agreement or credit agreement relating to any
such indebtedness and such default shall continue for more than the period of
grace, if any, specified therein; or any such Indebtedness shall become due
before its stated maturity by acceleration of the maturity and shall not be
promptly paid or extended, thereof or shall become due by its terms and shall
not be promptly paid or extended;
          (e) Borrower shall (i) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor or liquidator of itself or of all or a
substantial part of Borrower’s assets, (ii) file a voluntary petition in
bankruptcy, admit in a writing delivered or furnished to a third party
(including the Agent or Lenders) that such Borrower is unable to pay its debts
as they become due or generally not pay its debts as they become due, (iii) make
a general assignment for the benefit of creditors, (iv) file a petition or
answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy or insolvency laws or other Debtor Law, (v) file an
answer admitting the material allegations of, or consent to, or default in
answering, a petition filed against Borrower in any bankruptcy, reorganization
or insolvency proceeding, or (vi) take corporate action for the purpose of
effecting any of the foregoing;
          (f) An involuntary petition or complaint shall be filed against
Borrower seeking bankruptcy or reorganization of Borrower or the appointment of
a receiver, custodian, trustee, intervenor or liquidator of Borrower, or all or
substantially all of the assets of Borrower, and such petition or complaint
shall not have been dismissed within ninety (90) days of the filing thereof; or
an order, order for relief, judgment or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition or
complaint seeking reorganization of Borrower or appointing a receiver,
custodian, trustee, intervenor or liquidator of Borrower, or of all or
substantially all of the assets of Borrower.
     Section 7.2. Remedies Upon Event of Default. If an Event of Default shall
have occurred and be continuing, then Agent shall, at the request of Lenders,
and may, with the consent of Lenders, exercise any one or more of the following
rights and remedies, and any other remedies provided in any of the Loan
Documents, as Lenders in their sole discretion may deem necessary or
appropriate: (a) terminate Lenders’ commitment to lend hereunder, (b) declare
the principal of, and all interest then accrued on, the Note and any other
liabilities hereunder to be forthwith due and payable, whereupon the same shall
forthwith become due and payable without presentment, demand, protest, notice of
default, notice of acceleration or of intention to accelerate or other notice of
any kind, all of which Borrower hereby expressly waives, anything contained
herein or in the Note to the contrary notwithstanding, (c) reduce any claim to

13



--------------------------------------------------------------------------------



 



judgment, and/or (d) without notice of Event of Default or demand, pursue and
enforce any of Agent’s or Lenders’ rights and remedies under the Loan Documents,
or otherwise provided under or pursuant to any applicable law; provided,
however, that if any Event of Default specified in Section 7.1(f) shall occur
with respect to Borrower, the principal of, and all interest on, the Note and
other liabilities hereunder shall thereupon become due and payable concurrently
therewith, and Lenders’ obligations to lend shall immediately terminate
hereunder, without any further action by Agent or any Lender and without
presentment, demand, protest, notice of default, notice of acceleration or of
intention to accelerate or other notice of any kind, all of which Borrower
hereby expressly waives.
ARTICLE 8.
THE AGENT: PARTICIPATIONS
     Section 8.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to take such action on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. With respect to its Commitment and the Advances made by it, Regions
Bank shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not Agent; and the term
ALender@ or ALenders@ shall, unless otherwise expressly indicated, include
Regions Bank in its capacity as a Lender. Agent may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, Borrower , any of Borrower’s Affiliates and any Person which
may do business with Borrower or any of Borrower’s Affiliates, all as if Agent
were not Agent hereunder and without any duty to account therefor to Lenders.
     Section 8.2. Agent’s Fees. Borrower shall pay to Agent for its own account
fees, if any, in the amounts and at the times agreed between them.
     Section 8.3. Documents. Agent shall not be under a duty to examine or pass
upon the validity, effectiveness, enforceability, genuineness or value of any of
the Loan Documents or any other instrument or document furnished pursuant
thereto or in connection therewith, and Agent shall be entitled to assume that
the same are valid, effective, enforceable and genuine and what they purport to
be.
     Section 8.4. Resignation or Removal of Agent. Subject to the appointment
and acceptance of a successor Agent as provided below, the Agent may resign at
any time by giving fifteen (15) Business Days’ written notice thereof to Lenders
and Borrower. Upon any such resignation, Borrower shall have the right to
appoint a successor Agent from among the remaining Lenders. If no successor
Agent shall have been so appointed by Borrower and shall have accepted such
appointment within fifteen (15) Business Days after the retiring Agent’s giving
of notice of resignation, then the retiring Agent may, on behalf of the
Borrower, appoint a successor Agent. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this ARTICLE 8 shall continue in effect
for its benefit in respect to any actions taken or omitted to be taken by it
while it was acting as Agent.

14



--------------------------------------------------------------------------------



 



     Section 8.5. Responsibility of Agent. It is expressly understood and agreed
that the obligations of Agent under the Loan Documents are only those expressly
set forth in the Loan Documents and that Agent shall be entitled to assume that
no Default or Event of Default has occurred and is continuing, unless Agent has
actual knowledge of such fact or has received notice from a Lender that such
Lender considers that a Default or an Event of Default has occurred and is
continuing and specifying the nature thereof. Lenders recognize and agree that
Agent shall not be required to determine independently whether the conditions
described in ARTICLE 4 have been satisfied and, in disbursing funds to Borrower,
may rely fully upon statements contained in the relevant Request for Advance .
Neither Agent nor any of its directors, officers or employees shall be liable
for any action taken or omitted to be taken by it under or in connection with
Loan Documents, except for its own gross negligence or willful misconduct. Agent
shall incur no liability under or in respect of any of the Loan Documents by
acting upon any notice, consent, certificate, warranty or other paper or
instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties, or with respect to anything which it may do or refrain
from doing in the reasonable exercise of its judgment, or which may seem to it
to be necessary or desirable in the circumstances.
     Agent shall not be responsible to Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any Lender
under, this Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any document referred to or
provided for herein or for any failure by Borrower to perform any of its
obligations hereunder. Agent may, after consultation with Lenders, employ agents
and attorneys-in-fact and shall not be answerable, except as to money or
securities received by it or its authorized agents, for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.
     The relationship between Agent and each of the Lenders is only that of
agent and principal and has no fiduciary aspects, and Agent’s duties hereunder
are acknowledged to be only ministerial and not involving the exercise of
discretion on its part. Nothing in this Agreement or elsewhere contained shall
be construed to impose on Agent any duties or responsibilities other than those
for which express provision is herein made. In performing its duties and
functions hereunder, Agent does not assume and shall not be deemed to have
assumed, and hereby expressly disclaims, any obligation or responsibility toward
or any relationship of agency or trust with or for Borrower. As to any matters
not expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Note), Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of Lenders and such instructions shall be binding
upon all Lenders; provided, however, that Agent shall not be required to take
any action which exposes Agent to personal liability or which is contrary to
this Agreement or applicable law.
     Section 8.6. Notices of Event of Default. In the event that Agent shall
have acquired actual knowledge of any Event of Default or of an event which,
with the giving of notice or the lapse of time, or both, would constitute an
Event of Default, Agent shall promptly give notice thereof to the other Lenders.
In the event that any Lender shall have acquired actual knowledge of any Event
of Default or of any event which, with the giving of notice or the lapse of
time, or

15



--------------------------------------------------------------------------------



 



both, would constitute an Event of Default, such Lender shall promptly give
notice thereof to the Agent and other Lenders.
     Section 8.7. Sale or Assignment. Each participation shall constitute an
assignment, without recourse to Regions Bank, of any undivided interest in the
Loans, the Loan Documents, and any and all property of Borrower or proceeds
thereof that may be received in payment from the Borrower or applied to the
Loans. Nothing in this Agreement nor in any other agreement among Lenders and
Agent shall be construed to create a loan by any Lender to Agent or any other
Lender unless expressly set forth therein.
     Section 8.8. Catch-All. Except for Loan repayments and Commitment Fees
described herein, no Lender shall have any interest in other payments received
by the Agent from Borrower.
     Section 8.9. Corporate Power. Each Lender and the Agent represents and
warrants to all other Lenders and Agent that the making and performance of this
Agreement is within its power and has been duly authorized by all necessary
corporate and other action by it, that this Agreement is in compliance with all
applicable laws and regulations promulgated thereunder, and does not conflict
with any agreements by which it is bound, and that this Agreement has been duly
executed by it, and constitutes the legal, valid and binding obligation of it,
enforceable in accordance with its respective terms.
     Section 8.10. Credit Analysis. Each Lender has conducted and will conduct
its own credit analysis, without reliance on Agent, and based upon such
documents and information as it has deemed appropriate, made and will make its
decisions called for hereunder, and will continue to be responsible for making
its own independent appraisal of the credit, financial condition, and all
        ,other matters concerning Borrower. Each Lender represents and warrants
that its participation in the Loan and Loan Documents is an ordinary commercial
lending transaction and not a Asale@ of a Asecurity@ under any federal or state
securities law, rule or regulation.
     Section 8.11. Administration of Loan. Only upon the unanimous consent of
each Lender may the Agent (i) agree to any modification of any of the terms of
the Credit Documents or any other agreement or instrument evidencing or securing
this Loan; (ii) waive any of such terms or give or withhold consents or
approvals to any actions or failure to act by the Borrower; (iii) reduce the
principal of or the interest rate or extend the stated maturity of the Loan
(other than pursuant to the exercise of Borrower’s rights under Section 2.5);
(iv) agree upon any extension, modification, refinancing, refunding, assumption
or other restructuring of the Loan.
ARTICLE 9.
MISCELLANEOUS
     Section 9.1. Accounting Terms. All accounting terms not specifically
defined in this Agreement shall be construed in accordance with generally
accepted accounting principles.
     Section 9.2. Waiver. No failure to exercise, and no delay in exercising, on
the part of any Lender, any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right.

16



--------------------------------------------------------------------------------



 



The rights of Lenders hereunder and under the Loan Documents shall be in
addition to all other rights provided by law. No modification or waiver of any
provision of this Agreement, the Note or any Loan Documents, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
     Section 9.3. Payment of Expenses. Borrower agrees, in the event that
Lenders prevail, to pay all reasonable costs and expenses of Lenders (including,
without limitation, the reasonable attorneys’ fees of Lenders’ legal counsel)
incurred by Lenders in connection with the preservation and enforcement of
Agent’s and Lenders’ rights under this Agreement and/or the Note.
     Section 9.4. Notices. Except for telephonic notices permitted herein, any
notices or other communications required or permitted to be given by this
Agreement or any other documents and instruments referred to herein must be
(a) given in writing and personally delivered or mailed by prepaid United States
mail, or (b) made by courier, overnight delivery service or telecopier or telex
delivered or transmitted, to the party to whom such notice of communication is
directed, to the address of such party as follows:

         
(a)
  Borrower:   EnergySouth, Inc.
 
      Post Office Box 2607
 
      Mobile, Alabama 36652
 
      Attention: Charles P. Huffman
 
      Telecopier No.: (251) 476-1745
 
       
(b)
  Agent:   Regions Bank
 
      Post Office Drawer 2527
 
      Mobile, Alabama 36622
 
      Attention: Douglas E. Rehm
 
      Telecopier No.: (251) 690-1020
 
       
(c)
  Lenders:   Regions Bank
 
      Post Office Drawer 2527
 
      Mobile, Alabama 36622
 
      Attention: Douglas E. Rehm
 
      Telecopier No.: (251) 690-1020
 
       
 
      AmSouth Bank
 
      Post Office Drawer 1628
 
      Mobile, Alabama 36633-1625
 
      Attention: Lawrence G. Ford, Jr.
 
      Telecopier No.: (251) 438-8377
 
       
 
      SouthTrust Bank
 
      Post Office Box 1508
 
      Mobile, Alabama 36633

17



--------------------------------------------------------------------------------



 



         
 
      Attention: Todd Henderson
 
      Telecopier No.: (251) 431-9256
 
       
 
      Gulf Federal Bank
 
       
 
                                                                  
 
      Mobile, Alabama                     
 
      Attention:                                         
 
      Telecopier No.: (251)                     

Any such notice or other communication shall be deemed to have been given on the
day it is received; provided, however, that any telephonic or other notice
received by Agent after 11:00 a.m. local time in Mobile, Alabama, on any day
from Borrower pursuant to Section 2.2(a) (with respect to a Request for Advance)
shall be deemed for the purposes of such section to have been given by Borrower
on the next succeeding Business Day. Any party may change its address for
purposes of this Agreement by giving notice of such change to the other parties
pursuant to this Section 9.4.
     Section 9.5. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the United States of America and the
State of Alabama.
     Section 9.6. Confidentiality. Agent and each Lender agree to hold any
confidential or non-public information which they may receive from Borrower
pursuant to this Agreement in confidence, except for disclosure (a) to other
Lenders, (b) to legal counsel, accountants, and other professional advisors,
(c) to regulatory officials as required by law, rule or regulation, (d) as
required by law or legal process or in connection with any legal proceeding, or
(e) as otherwise permitted by the Loan Documents.
     Section 9.7. Non-Liability of Lenders. The relationship between Borrower
and Lenders is, and shall at all times remain, solely that of borrower and
lenders, and Lenders and Agent neither undertake nor assume any responsibility
or duty to Borrower to review, inspect, supervise, pass judgment upon, or inform
Borrower of any matter in connection with any phase of Borrower’s businesses,
operations, or condition, financial or otherwise. There is not and shall not be
deemed to be a fiduciary relationship between Lenders and Borrower. Borrower
shall rely entirely upon its own judgment with respect to such matters, and any
review, inspection, supervision, exercise of judgment, or information supplied
to Borrower by any Lender or Agent in connection with any such matter is for the
protection of Lenders and Agent, and neither Borrower nor any third party is
entitled to rely thereon.
     Section 9.8. No Joint Venture. Nothing herein contained or contained in the
other Loan Documents shall be deemed to create a partnership or joint venture
between Lenders and/or Agent on the one hand, and Borrower on the other hand.
     Section 9.9. Binding Effect. The Loan Documents shall be binding upon and
inure to the benefit of Borrower, Agent and Lenders and their respective
successors, assigns and legal representatives; provided, however, that
(a) Borrower may not, without the prior written consent of Lenders, assign any
rights, powers, duties or obligations thereunder, and (b) no Lender may,

18



--------------------------------------------------------------------------------



 



without the prior written consent of the other Lenders and Borrower, assign any
rights, powers, duties or obligations thereunder.
     Section 9.10. Entirety. The Loan Documents embody the entire agreement
between the parties and supersede all prior or contemporaneous agreements and
understandings, if any, relating to the subject matter hereof and thereof.
     Section 9.11. Headings. Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Agreement.
     Section 9.12. No Third Party Beneficiary. The parties do not intend the
benefits of this Agreement to inure to any third party, nor shall this Agreement
be construed to make or render Agent or Lenders liable to any materialman,
supplier, contractor, subcontractor, purchaser or lessee of any property owned
by Borrower, or for debts or claims accruing to any such persons against
Borrower. Notwithstanding anything contained herein or in the Note, or in any
other Loan Document, or any conduct or course of conduct by any or all of the
parties hereto, before or after signing, neither this Agreement nor any other
Loan Document shall be construed as creating any right, claim or cause of action
against Agent or Lenders, or any of their officers, directors, agents or
employees, in favor of any materialman, supplier, contractor, subcontractor,
purchaser or lessee of any property owned by Borrower, nor to any other person
or entity other than Borrower.
     Section 9.13. Multiple Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Agreement by
signing any such counterpart.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above written.

            BORROWER:   ENERGYSOUTH, INC.
 
       
 
  By:   /s/ John S. Davis
 
       
 
      JOHN S. DAVIS
 
      President and Chief Executive Officer
 
       
 
  By:   /s/ Charles Huffman
 
       
 
      CHARLES HUFFMAN
 
      Senior Vice President and Chief Financial Officer

19



--------------------------------------------------------------------------------



 



            AGENT:   REGIONS BANK, as Agent for Lenders pursuant to the terms
hereof
 
       
 
  By:   /s/ Douglas E. Rehm
 
       
 
      DOUGLAS E. REHM
 
      Its Vice President
 
        LENDERS:   REGIONS BANK
 
       
 
  By:   /s/ Douglas E. Rehm
 
       
 
      DOUGLAS E. REHM
 
      Its Vice President
 
            AMSOUTH BANK
 
       
 
  By:   /s/ Russ Ford
 
       
 
      Its Senior Vice President
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger to
SouthTrust Bank
 
       
 
  By:   /s/ P.Todd Henderson
 
       
 
      P. Todd Henderson
 
      Its Vice President
 
            GULF FEDERAL BANK
 
       
 
  By:   /s/ Marvin Boyd
 
       
 
       
 
      Its President and CEO

Attachments:
Exhibit A — Revolving Credit Note
Exhibit B — Request for Advance

20



--------------------------------------------------------------------------------



 



Exhibit “A”
REVOLVING CREDIT NOTE

$20,000,000.00   January 31, 2005
Mobile, Alabama

     FOR VALUE RECEIVED, the undersigned, ENERGYSOUTH, INC. (hereinafter called
“Borrower”), promises to pay to the order of Regions Bank, as Agent for the
Lenders (hereinafter called “Agent”), at its main office in Mobile, Alabama, or
such other place as the holder hereof may from time to time appoint in writing,
in lawful money of the United States of America, the principal sum of TWENTY
MILLION AND NO/100 DOLLARS ($20,000,000.00), or so much thereof as may be
advanced hereunder and not repaid, together with interest on the unpaid
principal balance from day to day remaining, computed from the date of advance
until maturity at the rate and subject to the terms set forth below.
     This Note has been executed and delivered pursuant to the terms of that
certain Revolving Credit Agreement (hereinafter called the “Revolving Credit
Agreement”) between Borrower, Agent, and Regions Bank, AmSouth Bank, Wachovia
Bank, National Association, successor by merger to SouthTrust Bank, and Gulf
Federal Bank, as Lenders, dated of even date herewith, and is the “Note”
referred to therein. Each capitalized term used herein shall, unless otherwise
indicated, have the meaning assigned to such term in the Revolving Credit
Agreement.
     Principal Payments and Prepayments
     (a) Payment of the Note. The unpaid principal amount of the Note and all
accrued but unpaid interest thereon, shall be due and payable on the earlier of:
(i) the Commitment Termination Date; or (ii) the date on which the Note becomes
due and payable under the provisions of Section 8.2 of the Revolving Credit
Agreement.
     (b) Optional Principal Prepayments on the Note. At any time and from time
to time, Borrower may prepay, without premium or penalty, the principal of the
Note then outstanding, in whole or in part.
     Payment of Interest on the Note. Interest upon the Note shall be calculated
at the end of each calendar month and shall be due and payable on the first
Business Day of the next calendar month and at the Commitment Termination Date.
     Manner and Application of Payments. All payments and prepayments of
principal of and interest on the Note shall be made by Borrower to Agent before
2:00 p.m., local time in Mobile, Alabama, in federal or other immediately
available funds at Agent’s principal banking office in Mobile, Alabama. Any
payment or prepayment received by Agent after 2:00 p.m., local time in Mobile,
Alabama, shall be deemed to have been received by Agent on the next succeeding

21



--------------------------------------------------------------------------------



 



Business Day. Should the principal of or interest on the Note become due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day.
     The Borrower hereby waives demand, presentment, protest, notice of protest,
notice of dishonor, and all of the requirements necessary to hold it liable for
any of the Obligations (meaning thereby this Note and any and all renewals and
extensions thereof and any amounts due under the Revolving Credit Agreement).
     Neither any failure nor any delay on the part of Agent in exercising any
right, power, or privilege under this Note shall operate as a waiver thereof,
nor shall a single or partial exercise thereof preclude any other or further
exercise or the exercise of any other right, power, or privilege. No
modification, amendment, or waiver of any provision of this Note shall be
effective unless in writing and signed by a duly authorized officer of Agent and
then the same shall be effective only in the specific instance and for the
purpose for which given.
     This Note shall be governed and construed in accordance with the laws of
the State of Alabama.
     IN WITNESS WHEREOF, ENERGYSOUTH, INC. has caused this instrument to be
executed by its officers thereunto duly authorized as of the day and date first
above written.

            ENERGYSOUTH, INC.
      By:   /s/ John S. Davis         JOHN S. DAVIS        President and Chief
Executive Officer     

                  By:   /s/ Charles Huffman         CHARLES HUFFMAN       
Senior Vice President and Chief Financial Officer   

22



--------------------------------------------------------------------------------



 



         

Exhibit “B”
REQUEST FOR ADVANCE
REVOLVING CREDIT AGREEMENT
BETWEEN REGIONS BANK, AS AGENT, AND
ENERGYSOUTH, INC.
DATED JANUARY 31, 2005
     The undersigned, pursuant to that certain Revolving Credit Agreement, dated
January 31, 2005, as may be further amended from time to time (the “Credit
Agreement”), by and between ENERGYSOUTH, INC. (“Borrower”) and REGIONS BANK, as
Agent, hereby requests an advance of the Loan, pursuant to that certain Note in
the maximum aggregate principal amount of $20,000,000.00, as further defined in
the Credit Agreement. The amount of this request for an advance is the sum of
$______
     The undersigned hereby certifies, represents, and warrants to Regions Bank,
as Agent, that as of the date hereof:

  1.   There is no default on the part of Borrower under the Credit Agreement or
any other agreement between Borrower and Lenders and no event has occurred and
is continuing which constitutes an Event of Default or which, with notice of the
passage of time, or both, could constitute a Default or Event of Default under
the provisions of the Credit Agreement.     2.   All representations and
warranties set forth in the Credit Agreement are true and correct as of this
date.     3.   Borrower is in compliance with all of the covenants set forth in
the Credit Agreement, including, without limitation, the financial covenants set
forth in Article 6 of the Credit Agreement.

     Unless otherwise defined herein, each capitalized term shall have the
meaning ascribed to it in the Credit Agreement.

                Date:                                           EnergySouth,
Inc.
 
           
 
  By:                           Its
 
           

23



--------------------------------------------------------------------------------



 



AGENT AGREEMENT
     THIS AGENT AGREEMENT (this “Agreement”) is entered into as of the 31st day
of January, 2005, by and between ENERGYSOUTH, INC. (“Borrower”) and REGIONS BANK
(“Bank”).
W I T N E S S E T H:
     WHEREAS, on even date herewith, Borrower, Bank, AmSouth Bank, Wachovia
Bank, National Association, successor by merger to SouthTrust Bank, and Gulf
Federal Bank have entered into that certain Revolving Credit Agreement; and
     WHEREAS, Borrower has requested that Bank act as agent under the Revolving
Credit Agreement; and
     WHEREAS, in the Revolving Credit Agreement, Bank has agreed to act as agent
for the three lenders; and
     NOW, THEREFORE, in consideration of the mutual promises herein contained
and for other valuable consideration, the parties hereto agree as follows:
     1. Agent Fee. As compensation for its service as agent under the Revolving
Credit Agreement, Borrower shall pay to Bank at the end of each calendar quarter
an Agent Fee equal to .025% of the outstanding Total Commitment under the
Revolving Credit Agreement during such quarter. The payments shall be due on the
10th day of each July, October, January and April so long as the Revolving
Credit Agreement is in effect. In the event that Borrower reduces the Commitment
during any quarter, the Agent Fee shall be reduced accordingly, which will be
reflected beginning with next quarterly payment.
     2. Waiver. During the term of the Revolving Credit Agreement, Borrower
shall maintain with Bank the operating and disbursement accounts of Borrower and
its subsidiaries which Borrower currently maintains with Bank. In consideration
of that agreement, Bank agrees that if the accounts are so maintained with Bank,
then the above-referenced Agent Fee will be waived. However, it is further
agreed that the waiver will become void if, at any point in the future, all such
accounts are no longer maintained with Bank, at which time the Agent Fee will be
reinstated and Borrower shall promptly pay the same when due.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above written.

          BORROWER: ENERGYSOUTH, INC.
      By:   /s/ John S. Davis         JOHN S. DAVIS        President and Chief
Executive Officer   

24



--------------------------------------------------------------------------------



 



         

                  By:   /s/ Charles Huffman         CHARLES HUFFMAN       
Senior Vice President and Chief Financial Officer     

          BANK: REGIONS BANK
      By:   /s/ Douglas E. Rehm         DOUGLAS E. REHM        Its Vice
President   

25